Citation Nr: 0814525	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-21 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
cervical spine spondylosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, granted 
entitlement to service connection for cervical spondylosis, 
status post anterior cervical diskectomy with left arm and 
hand pain.  A 20 percent initial rating was assigned, from 
November 29, 2000, to December 20, 2000 with a 100 percent 
rating from December 20, 2000, to March 1, 2001, and a 20 
percent rating thereafter.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2005 Form 9, the veteran argued that his most 
recent March 2004 VA examination was inadequate for rating 
purposes as it did not taking into account the current 
criteria for rating diseases of the spine.  The Board finds 
that a new examination is required as the current examination 
does not fully address limitation of motion based on 
functional impairment as specified by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and does not provide an 
opinion as to the severity of associated neurological 
symptoms.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
cervical spine disability, including any 
associated neurological impairment.  

The claims folder must be made available 
to and reviewed by the examiner.

Complete ranges of cervical spine motion 
should be reported in degrees.  The 
examiner should determine whether the 
cervical spine disability is manifested 
by weakened movement, excess 
fatigability, incoordination, flare-ups 
or pain.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the upper extremities 
due to service-connected disability 
should be identified.  The examiner 
should provide an opinion with respect to 
any nerves involved as to whether there 
is complete paralysis; or mild, moderate, 
moderately severe, or severe incomplete 
paralysis.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any periods during which 
intervertebral disc syndrome has require 
bed rest prescribed by a physician. 

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  

The rationale for all opinions should 
also be provided.

4.  If the appeal is not fully granted, 
the RO or AMC should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


